PER CURIAM:  Defendant appeals from a judgment entered on his plea of guilty to a charge of aggravated assault. He contends that the information was fatally defective because it did not allege that defendant acted “without legal authority.” The statutory definition of aggravated assault (Ill. Rev. Stat. 1969, ch. 38, par. 12 — 2) must be read together with that of assault (Ill. Rev. Stat. 1969, ch. 38, par. 12 — 1). (People v. Whelan (Ill.App.2d), 267 N.E.2d 364.) Since “without legal authority” is an essential element of assault as so defined, an information charging aggravated assault must include such an allegation to fulfill the requirements of Ill. Rev. Stat. 1969, ch. 38, par. 111 — 3(a) (3). (People v. Whelan, supra.) It is unnecessary to consider defendant’s other contentions. Judgment reversed.